         Case 2:18-cv-00736-JCC Document 89 Filed 07/06/21 Page 1 of 1




       UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF WASHINGTON
                                   AT SEATTLE



CHONG YIM, et al.,                                    JUDGMENT IN A CIVIL CASE

                         Plaintiffs,                  CASE NO. C18-0736-JCC
          v.

CITY OF SEATTLE,

                         Defendant.




____   Jury Verdict. This action came before the Court for a trial by jury. The issues have been
       tried and the jury has rendered its verdict.

  X    Decision by Court. This action came to consideration before the Court. The issues have
been considered and a decision has been rendered.


The Court has so ORDERED:

       The Court DENIES Plaintiffs’ motion for summary judgment and GRANTS the City’s
       motion for summary judgment.

DATED this 6th day of July 2021.

                                                     RAVI SUBRAMANIAN
                                                     Clerk of Court

                                                     /s/ Paula McNabb
                                                     Deputy Clerk
